FILED
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                      UNITED STATES COURT OF APPEALS                 March 30, 2017
                                   TENTH CIRCUIT                   Elisabeth A. Shumaker
                                                                       Clerk of Court


 UNITED STATES OF AMERICA,

          Plaintiff - Appellee,
                                                         No. 16-1289
 v.                                           (D.C. No. 1:14-CR-00187-REB-1)
                                                          (D. Colo.)
 TRENTON HOLLIS PORTER,

          Defendant - Appellant.


                              ORDER AND JUDGMENT *


Before KELLY, MURPHY, and MATHESON, Circuit Judges. **


      Defendant-Appellant Trenton Porter appeals from the district court’s

resentencing pursuant to our remand in United States v. Porter, 643 F. App’x 758

(10th Cir. Mar. 29, 2016) (unpublished). He challenges the application of a base

offense level of 20 (instead of 14) pursuant to U.S.S.G. §§ 2K2.1(a)(4) and

4B1.2(a)(1). Our jurisdiction arises under 18 U.S.C. § 3742(a) and 28 U.S.C.


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
§ 1291, and we affirm.

      Mr. Porter pled guilty to possessing a firearm as a previously-convicted

felon in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). At resentencing, the

district court, over Mr. Porter’s objection, concluded that robbery under Colorado

law (Colo. Rev. Stat. § 18-4-301(1)) was a crime of violence under § 4B1.2(a)(1).

The court imposed a sentence accordingly.

      We held in United States v. Harris that robbery under § 18-4-301(1) is a

violent felony under the elements clause of the Armed Career Criminal Act

(ACCA). 844 F.3d 1260, 1270–71 (10th Cir. 2017). Relying on Harris, we

applied the same reasoning to Colorado robbery in the context of § 4B1.2(a)(1),

whose elements clause mirrors that of the ACCA. United States v. Crump, No.

15-1497, 2017 WL 33530 (10th Cir. Jan. 4, 2017) (unpublished).

        Mr. Porter seeks to preserve the issue and argues for several reasons that

Harris was wrongly decided. We cannot overrule Harris absent en banc

reconsideration or a superseding contrary decision by the Supreme Court. In re

Smith, 10 F.3d 723, 724 (10th Cir. 1993). Because neither circumstance applies,

we AFFIRM.
                                      Entered for the Court


                                      Paul J. Kelly, Jr.
                                      Circuit Judge




                                       -2-